Citation Nr: 0837334	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-42 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease with arthritis, lumbar spine 
(hereinafter, "lumbar spine disorder").

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease with spinal stenosis and 
degenerative arthritis, cervical spine (hereinafter, 
"cervical spine disorder").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By that decision, the RO 
established service connection for disabilities of the lumbar 
and cervical spines, and assigned initial ratings of 10 
percent for both disabilities, effective August 8, 1996.  The 
veteran appealed, contending that higher ratings were 
warranted.  She did not disagree with the effective date(s) 
assigned for the establishment of service connection for 
these disabilities.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on her part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the instant 
case, the Board finds that a remand is required in order to 
comply with the duty to assist.

The Board observes that the veteran was accorded a VA medical 
examination regarding this case in December 2002.  She was 
also scheduled for a new examination in April 2006, but the 
record reflects she did not report for that examination.  
Pursuant to 38 C.F.R. § 3.326(a) individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The veteran maintains, to include at her January 2008 
hearing, that she never received notification of the date and 
time of her scheduled hearing.  The Board observes that an 
April 2006 letter was sent to her address of record informing 
her that an examination was being scheduled, as well as the 
consequences of her failure to report pursuant to 38 C.F.R. 
§ 3.655.  Moreover, the veteran acknowledges that she 
received that letter.  However, a thorough review of the 
record does not reflect that she was sent notification of the 
actual date and time of this scheduled examination.  

In view of the foregoing, the Board must conclude that the 
evidence does not support a finding the veteran received 
adequate notification of the April 2006 VA examination.  This 
conclusion is supported by the fact that she was willing to 
report for the December 2002 VA medical examination, as well 
as a March 2008 VA medical examination regarding claims 
unrelated to this appeal.  She has also indicated her desire 
to be re-scheduled for an examination of her service-
connected lumbar and cervical spine disorders, to include at 
the January 2008 hearing.  Therefore, the Board concludes 
that she should be provided the opportunity to report for a 
new examination.  Accordingly, a remand is required in the 
instant case.

The Board also notes that the veteran indicated recent 
treatment of her service-connected lumbar and cervical spine 
disorders at the January 2008 hearing, to include possible 
neurologic complications.  As no treatment records appear to 
be on file for these disabilities since May 2006, a remand is 
also required to obtain these more recent treatment records.  
Moreover, the veteran's testimony regarding the 
symptomatology of these disabilities suggests that they may 
have increased in severity since the RO last adjudicated 
these claims via the May 2006 Supplemental Statement of the 
Case (SSOC).  This also supports according the veteran a new 
examination in this case.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) ; Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also VAOPGCPREC 11-95.  

For theses reasons, the case is REMANDED for the following 
action:

1.  Please obtain the names and addresses 
of all medical care providers who treated 
the veteran for her service-connected 
lumbar and cervical spine disorders since 
May 2006.  After securing any necessary 
release, obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
severity of her service-connected lumbar 
and cervical spine disorders.  A copy of 
the notice letter should be placed in the 
claims folder.  The claims folder should 
be made available to the examiner for 
review of pertinent documents therein in 
connection the examination and the 
examination report should reflect that 
such a review was conducted.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.  
Moreover, the examiner must make a 
determination as to whether the veteran 
has developed any neurologic conditions 
as a result of her service-connected 
disabilities of the lumbar and/or 
cervical spine.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in May 
2006, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

